Citation Nr: 1526557	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected benign prostatic hypertrophy.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residual armpit scars status post lymph node removal.  

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disease or injury.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION


The Veteran served on active duty from August 1991 to August 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the VA Form 9 dated in February 2013, the Veteran requested a videoconference hearing before a member of the Board.  The record shows that he never withdrew his hearing request.  The March 2014 Appeal Certification to BVA Worksheet and VA Form 8 Certification of Appeal documents both indicate that the Veteran did not request a hearing.  An April 2014 email correspondence in the file acknowledges that the Veteran did request a hearing before a member of the Board.  The Veteran's file shows that he was a "no show" to a scheduled videoconference hearing on May 4, 2015.  However, there is no indication from the record that the Veteran ever received notice of the date and time of the scheduled videoconference hearing.  

In light of the fact that it is unclear from this record that the Veteran received notice of the date and time of his scheduled videoconference hearing the Board finds that the Veteran should be given another opportunity to report for a videoconference hearing to provide testimony regarding his claims.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to have the Veteran scheduled for a videoconference hearing before a Veterans Law Judge at the earliest available date.  The Veteran should be notified of the date and time of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



